Filed 2/26/21 P. v. Mann CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----

THE PEOPLE,

                   Plaintiff and Respondent,                                                 C092098

         v.                                                                    (Super. Ct. No. CRF1901461)

NATHAN LOUIS MANN, SR.,

                   Defendant and Appellant.



         Appointed counsel for defendant Nathan Louis Mann, Sr., asked this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would
result in a disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         Defendant and Christie were married for 20 years. As a result of defendant using
controlled substances, Christie left their home to stay with friends. On August 8, 2019,
she returned home and asked defendant to leave; she wanted to live there. Angry,
defendant approached Christie from behind, grabbed her neck, pulled her to the ground,
and threatened to kill her.
         Christie got her footing and went outside to the back porch. Defendant followed
her and again forced her to the ground. Christie told defendant she was calling the police,


                                                             1
so he tried to take her phone. Christie yelled for someone to call the police and sprayed
defendant with pepper spray. Defendant bit the back of her head and said he would “kill
her one day.” They both got off the ground but then defendant grabbed the hose and
began spraying Christie with water. Defendant’s girlfriend soon arrived and he left with
her.
          The People subsequently charged defendant with dissuading a witness by force or
threat (Pen. Code, § 136.1, subd. (c)(1)), domestic violence (Pen. Code, § 273.5,
subd. (a)), and willfully obstructing the use of a wireless communication device with the
intent to prevent use of the device to summon assistance or notify law enforcement
(Pen. Code, § 591.5).
          Defendant pleaded no contest to dissuading a witness and domestic violence. In
exchange for his plea, the trial court deferred judgment and sentencing for one year and
released him on his own recognizance. During that year, defendant was required to obey
all laws and complete a 52-week domestic violence program. If defendant satisfied those
requirements, his conviction for domestic violence would be dismissed and he would be
placed on probation for his remaining conviction. If defendant failed to meet the
requirements, his conviction for dissuading a witness would be dismissed and defendant
would be sentenced “straight up” on his conviction for domestic violence.
          In September 2019, defendant failed to appear for a review hearing and a warrant
issued. At the next review hearing in November 2019, defendant informed the trial court
he had yet to participate in the domestic violence program. He asked for a continuance to
allow him to enroll; the People opposed his request. In December 2019, defendant failed
to appear at another review hearing. His release was revoked and a no-bail arrest warrant
issued.
          On February 18, 2020, the trial court denied defendant’s request for release on his
own recognizance so that he could complete the domestic violence program. The trial
court advised defendant that, consistent with the plea agreement, defendant would be

                                               2
sentenced on his conviction for domestic violence and his conviction for dissuading a
witness would be dismissed. Defendant was immediately taken into custody.
       On March 30, 2020, the trial court denied defendant’s request for probation and
dismissed defendant’s conviction for dissuading a witness. The trial court sentenced
defendant to the low term of two years on his domestic violence conviction, awarded him
121 days of custody credit, and ordered him to pay various fines and fees. Defendant did
not obtain a certificate of probable cause.
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant. Having
undertaken an examination of the entire record, we find no arguable error that would
result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                      /S/
                                                   MAURO, J.


We concur:


    /S/
RAYE, P. J.


    /S/
DUARTE, J.

                                              3